DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 has been entered.
 Response to Arguments
Applicant’s arguments, see amendment and remarks, filed October 13, 2021, with respect to rejection of claim 88 under 35 U.S.C. 112(b) and (d) have been fully considered and are persuasive.  The rejection of claim 88 under 35 U.S.C. 112(b) and (d) has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed October 13, 2021, with respect to the rejection of claims 83-90, 101 and 102 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt U.S. publication no. 2010/0161061 A1 in view of Evans U.S. publication no. 2011/0118852 A1; and rejection of claim 91 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt in view of Evans and further in view of Nagata U.S. publication no. 2004/0252382 A1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art and/or considerations.
Applicant has failed to particularly point out any supposed errors with respect to the non-statutory double patenting rejections. The non-statutory double patenting rejections are maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 83-90 and 101-106 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt U.S. publication no. 2010/0161061 A1 in view of Evans U.S. publication no. 2011/0118852 A1 and further in view of Steinberg U.S. patent no. 7,255,712 B1.
Regarding claims 83-87, 90 and 101-105, Hunt discloses an implant for interfacing with a bone structure (e.g., see at least title, abstract, and as described throughout), comprising a web structure comprising a plurality of struts joined at nodes formed as a space truss comprising two or more planar triangular truss units having three substantially straight struts and three nodes in a triangular configuration (e.g., see at least paragraphs [0054], [0055], [0058], [0063], [0101], [0104], [0114], [0115], [0120], etc.), wherein two or more of the planar truss units are coupled to one another such that one or more planar truss units lie in a plane that is not substantially parallel to a plane of a planar truss unit that share at least one strut with the one or more planar truss units (e.g., see at least paragraphs [0054], [0055], [0058], [0063], [0101], [0104], [0114], [0115], [0120], etc.), wherein the web structure is configured to interface with human bone tissue in the bone structure (e.g., see at least title, abstract, and as described throughout).
Hunt is silent regarding a piezoelectric material coated on one or more of the struts, wherein the piezoelectric material is configured to interface with the human bone tissue in the bone structure substantially as claimed.
In the same field of endeavor, namely implants for interfacing with a bone structure (e.g., see at least figures, Evans teaches a piezoelectric material coated on an outer surface of any orthopedic bone implant (e.g., paragraph [0037]), wherein the piezoelectric material is configured to interface with human bone tissue in a bone structure (e.g., see at least paragraphs [0036]-[0037]).  Evans teaches the piezoelectric material should be placed in positions that undergo mechanical stress during use such that the piezoelectric material is configured to produce electric changes when undergoing mechanical stress from the human bone tissue in the bone structure in which it is implanted [i.e., ‘anatomical load’, as described throughout] (e.g., see at least figures 2-3; paragraphs [0032], [0034], [0036], etc.), wherein the piezoelectric material comprises a titanate material (e.g., see at least paragraph [0022]), and wherein the piezoelectric material is configured to produce electric changes that stimulates production of bone protein in osteoblasts at the interface between the piezoelectric material and the human bone tissue (e.g., see at least paragraphs [0033], [0036] and [0037], etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try including the piezoelectric coating of Evans on the implant of Hunt in order to provide for an implant that provides positive biological response due to mechanical loading that naturally occurs to the implanted bone prosthesis during use thereof with predictable results and a reasonable expectation of success.
Hunt in view of Evans is silent regarding one or more cables connecting opposing sides of the web structure substantially as claimed.
In the same field of endeavor, namely bone implants, Steinberg teaches one or more cables (31) connecting opposing sides of an implantable bone device (e.g., see at least figures; abstract, col. 3, line 61, through col. 4, line 19; col. 4, lines 41-49; and col. 9, lines 24-37 and 45-55).  Steinberg further teaches a tension altering device (34) coupled to at least one of the cables (31) (e.g., see at least col. 9, lines 24-37 and 45-55), wherein at least one of the cables (31) has a portion extending outside the web structure [such that it may be adjusted at a time during or after the surgical procedure] (- e.g., see at least abstract and col. 9, lines 25-28, etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try using cables, such as those taught by Steinberg, connected to struts on opposing sides of the web in the invention of Hunt in view of Evans in order to adjust the stiffness of particular implant portions during and after implantation of the device to optimize bone regrowth and implant/bone integration, as taught and/or suggested by Steinberg, with predictable results and a reasonable expectation of success.
Regarding claim 89, Hunt discloses at least a portion of at least one of the plurality of struts in the web structure extends into a central portion of the implant (e.g., see at least figures and paragraphs [0054], [0055], [0058], [0063], [0101], [0104], [0114], [0115], [0120], etc.).
Regarding claim 106, as described supra, Hunt in view of Evans in view of Steinberg teaches the invention substantially as claimed. Hunt in view of Evans in view of Steinberg, as applied above, is silent regarding at least one of the struts has a first portion with a first diameter and a second portion with a second diameter, the second diameter being different than the first diameter substantially as claimed.
Applied prior art to Hunt expressly teaches “In some embodiments, the amount of struts may be reduced or material in the implant may be redistributed so that some struts may have a larger diameter and some may have a smaller diameter (e.g., the different diameters may reinforce against different directional forces)” (paragraph 0071]).  Moreover, applied prior art to Steinberg expressly teaches “Positioned between a pair of knuckles 51 is a middle section 50 having either a constant or varying cross-sectional diameter. The composite material may include a number of different fiber types, orientations, and diameters to optimize the desired stiffness for different portions of the core 12” (col. 10, lines 7-12).  It is further taught and/or suggested throughout portions of the Hunt and Steinberg references that one of ordinary skill in the art at the time of the invention would understand that it is known to be desirable to optimize the stiffnesses at varying implant locations for specific surgical procedures and/or patients (see at least citations of references above).
Thus, based at least on the combined teachings and suggestions of Hunt and Steinberg it would have been obvious to one of ordinary skill in the art at the time of the invention to try forming at least one strut with a first portion with a first diameter and a second portion with a second diameter, the second diameter being different than the first diameter in order to optimize the stiffness of a particular implant device location for a particular surgical procedure and/or patient with predictable results and a reasonable expectation of success.

Claim 91 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt U.S. publication no. 2010/0161061 A1 in view of Evans U.S. publication no. 2011/0118852 A1 in view of Steinberg U.S. patent no. 7,255,712 B1, as applied above, and further in view of Nagata U.S. publication no. 2004/0252382 A1.
Regarding claim 91, as described supra, Hunt in view of Evans in view of Steinberg teaches the invention substantially as claimed.  Evans, as applied in the invention of Hunt in view of Evans in view of Steinberg, further teaches the piezoelectric material comprises “… or any other material that exhibits piezoelectric properties…” (paragraph [0022]). 
Hunt in view of Evans is silent regarding the piezoelectric material comprises a niobite material substantially as claimed.
In a field of endeavor including use of piezoelectric materials, Nagata teaches niobite is a known piezoelectric material (e.g., see at least paragraph [0217]).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to use niobiote as the known piezoelectric material in the invention of Hunt in view of Evans in view of Steinberg (per suggestion for doing so by Evans), as taught by Nagata, in order to select a known suitable material as an obvious matter of design choice (note MPEP 2144.04) with predictable results and a reasonable expectation for success. 

Claims 107 and 108 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt U.S. publication no. 2010/0161061 A1 in view of Evans U.S. publication no. 2011/0118852 A1 in view of Steinberg U.S. patent no. 7,255,712 B1 and further in view of Deslauriers et al. U.S. publication no. 2011/0012280 A1 (“Deslauriers”).
Regarding claims 107 and 108, as described supra, Hunt in view of Evans in view of Steinberg teaches the invention substantially as claimed. 
Hunt in view of Evans in view of Steinberg, as applied above, is silent regarding at least one of the struts has a first portion with a first density or a first porosity and a second portion with a second density or second porosity, the second density or porosity being different than the first density or porosity substantially as claimed.
In the same field of endeavor, namely bone implants, as one example among many possible examples, in the embodiment of figure 27 Deslauriers teaches along at least one of a vertical or horizontal segment of the material forming an implantable device has a first portion with a first density or a first porosity and a second portion with a second density or second porosity, the second density or porosity being different than the first density or porosity(e.g., see at least figure 27; paragraph [0091], and as variation in density and porosity are described throughout, etc.).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to try forming at least one of the struts of Hunt in view of Evans in view of Steinberg with a first portion with a first density or a first porosity and a second portion with a second density or second porosity, the second density or porosity being different than the first density or porosity, as taught and/or suggested by Deslauriers, in order to provide a custom fit for a bone space filling device and/or to optimize the strength and/or resilience and/or bone ingrowth/compatibility features of the implant device with predictable results and a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 83-87, 89-91 and 101-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
Claims 1-20 and 24 of U.S. Patent No. 9,421,108.
Claims 1-11 of U.S. Patent No. 9,545,317.
Claims 1-17 of U.S. Patent No. 9,999,516.
Claims 1-13 and 24-26 of U.S. Patent No. 9,271,845.
Claims 1-15 of U.S. Patent No. 9,549,823.
Claims 1-15 of U.S. Patent No. 9,572,669.
Claims 1-15 of U.S. Patent No. 9,757,235 B2.
Claims 1-15 of U.S. Patent No. 9,987,137 B2.
Claims 1-15 of U.S. Patent No. 9,636,226 B2.
Claims 1-8 of U.S. Patent No. 10,849,756 B2.
Claims 57-66 of U.S. application no. 16/657,268. 
Claims 1-13 and 26 of U.S. application no. 17/085,407.
Claims 1-15 of U.S. application no. 17/098,953.
Claims 1-23 of U.S. application no. 17/201,413.
Claims 1-16 of U.S. application no. 17/370,781.
Claims 1-15 of U.S. application no. 17/370,873.
Each in view of above applied prior art to Evans U.S. publication no. 2011/0118852 A1  and further in view of Steinberg U.S. patent no. 7,255,712 B1.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent or copending application is broader than the presently pending application claims and narrower in others. For those limitations (readily apparent) making the patent or copending application claims narrower than the presently pending claims, species anticipates genus. For the limitations regarding the piezoelectric coating making the presently pending claims narrower than the patent or copending application claims, such features are taught by Evans for the reasons described herein above, wherein Evans teaches the piezoelectric coating (e.g., paragraph [0037]) may be used in any orthopedic application (e.g., paragraph [0036]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to make use the piezoelectric coating of Evans in the orthopedic implants of the patent or copending application claims in order to optimize bone ingrowth with predictable results and a reasonable expectation of success. Moreover, for limitations regarding the cables making the presently pending claims narrower than any patent or copending application claims, such features are taught by Steinberg for the reasons described herein above, wherein Steinberg teaches the cables (31) for providing tension adjustment and implant stiffness that produces improved bone healing and implant/bone integration.  It would have been obvious to one of ordinary skill in the art at the time of the invention to try including the cables of Steinberg in the invention of the patenting or copending application claims in view of Evans in order to provide implant tension adjustment and stiffness that produces improved bone healing and implant/bone integration with predictable results and a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774